OPINION — AG — MOTOR SERVICE CLUB AGENTS AND/OR SOLICITORS ARE SUBJECT TO THE PROVISIONS OF 36 Ohio St. 1961 1301 [36-1301] ET SEQ., INCLUDING SECTION 36 Ohio St. 1961 1309 [36-1309] AS AMENDED. IT IS FURTHER THE OPINION OF THE ATTORNEY GENERAL THAT YOUR SECOND REQUEST MUST BE ANSWERED AS FOLLOWS: HOUSE BILL NO. 1075 IS CONSTRUED TO MEAN THAT AGENTS AND SOLICITORS EMPLOYED BY MOTOR SERVICE CLUBS ARE SUBJECT TO THOSE PORTIONS OF 36 Ohio St. 1961 1301 [36-1301] ET SEQ., WHICH ARE APPLICABLE TO AGENTS AND THOSE PORTIONS WHICH ARE APPLICABLE TO SOLICITORS AS THOSE TERMS ARE DEFINED IN 36 Ohio St. 1961 1302 [36-1302] AND 36 Ohio St. 1961 1304 [36-1304]. THE COMMISSIONER HAS THE POWER TO ISSUE, SUSPEND OR REVOKE THE LICENSES ISSUED PURSUANT TO HOUSE BILL NO. 1075 FOR THE GROUNDS CONTAINED IN 36 Ohio St. 1961 1301 [36-1301] ET SEQ., AS AMENDED. CITE: 47 Ohio St. 1961 651 [47-651] (JOSEPH MUSKRAT)